Citation Nr: 1750363	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  06-27 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Air Force from November 1993 to November 1997 and in the United States Coast Guard from October 1998 to June 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.  In January 2017, the Board remanded the issue of entitlement to a TDIU for additional development, including for the completion of a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  The Veteran was provided the form in March 2017 and asked to complete it.  See Stegall v. West, 11 Vet. App. 268 (1998).   To date, she has not submitted a completed form.  

The Veteran presented sworn testimony at a hearing before a Veterans Law Judge (VLJ) in January 2010.  A transcript of that hearing is of record.  In August 2016 the Veteran was informed that the VLJ who chaired the hearing is no longer with the Board, and was provided an opportunity to request a new hearing.  She did not request a new hearing.


FINDING OF FACT

By January 2014 and March 2017 letters, the Veteran was asked to provide information necessary to adjudicate her claim of entitlement to a TDIU, to include submitting a completed VA Form 21-8940; more than a year has lapsed since the initial request, and she has not submitted the requested evidence and information.  


CONCLUSION OF LAW

By failing to submit requested information and/or forms for critical evidence needed to properly adjudicate her claim of TDIU, the Veteran has abandoned such claim, and her appeal in this matter must also be considered abandoned.  38 U.S.C.A. §§ 5107, 7105(d)(5) (West 2014); 38 C.F.R. § 3.158(a) (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

When evidence requested in connection with an original claim or a claim for increase is not furnished within a year of the request, the claim will be considered abandoned.  38 C.F.R. § 3.158(a).  

In December 2013, the Veteran contacted the RO to submit a claim of entitlement to TDIU.  See December 2013 Report of Contact.  A VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability was provided to her for completion.  In a January 2014 VCAA notice letter, the RO informed the Veteran that she may be entitled to compensation at the 100 percent rate if she is unable to secure and follow a substantially gainful occupation because of her service-connected disabilities.  The letter further directed the Veteran that "[i]f you believe you qualify, complete, sign, and return the enclosed VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability."  The letter also included a section entitled "What the Evidence Must Show for Total Disability Rating Based on Individual Unemployability detailing the legal and evidentiary requirements for a TDIU.  The Veteran's written claim seeking a TDIU, dated December 2013, was received by VA in January 2014. 

The Veteran's claim of entitlement to a TDIU was denied by the RO in an October 2014 rating decision and she was notified of this decision the same month.  The rating decision noted that the Veteran was asked to submit a completed VA Form 21-8940.  The rating decision states, "[a]s of this date, we have not received this form.  Since we cannot verify your current work status, we must deny your claim.  If we get the evidence by January 7, 2015, we can continue processing your claim."

In its January 2017 decision, the Board found that there was insufficient evidence of record concerning the Veteran's employment at various times during the relevant period on appeal, and thus remanded the issue of entitlement to a TDIU, in part, for the Veteran to complete a VA Form 21-8940.  See January 2017 Board Remand.  

The evidence of record shows that the Veteran has been employed at various times during the appeal period.  See November 2016 VA Examination Report (Veteran reported working full time from November 2006 until 2013), February 2013 VA Psychology Progress Note (indicates Veteran is working part time); March 2015 VA Psychiatry Discharge Note (states that Veteran got a job and would be moving); July 2015 VA Record (noting Veteran reported being employed full time); but see October 2014 VA Mental Health Outpatient Note (noting Veteran went to unemployment office).

To date, she has not submitted a VA Form 21-8940 or comparable statement containing the requested information.  A VA Form 21-8940 asks a veteran which service-connected disability or disabilities prevent her from securing or following a substantially gainful occupation, and the treatment she has received for the disability(ies).  The veteran is further asked to supply information about her employment, including dates when her disability(ies) affected full-time employment, the date the veteran last worked full-time, and the date the veteran became too disabled to work.  VA Form 21-8940 also requests information regarding the veteran's employment, educational, and training history, to include all employers for the last five years, the hours worked per week, the time lost from illness, the circumstances under which the veteran left her last job, and whether the veteran has attempted to obtain employment since she became too disabled to work.  

The critical facts at this stage are clear.  The Veteran has not provided the information or VA forms necessary for VA to adjudicate her claim of entitlement to a TDIU rating.  Although the record contains some information regarding her employment history, the Veteran has not provided all of the information necessary to adjudicate her claim for a TDIU rating.  The Board is presented with a less-than-complete evidentiary picture, made so by the Veteran's failure to cooperate.  In such circumstances, proper adjudication on the merits is not possible.  The governing regulation in this situation, 38 C.F.R. § 3.158(a), is clear and unambiguous, and mandates that the claim will be considered abandoned.  See Hurd v. West, 13 Vet. App. 449, 452 (2000) (when the RO requests additional evidence and the appellant does not respond within one year, the claim is considered abandoned under 38 C.F.R. § 3.158); Wamhoff v. Brown, 8 Vet. App. 517, 521-22 (1996) (when an appellant does not furnish the requested evidence within the specified one year of the request, the RO is required, by VA regulations, to consider the claim abandoned).  Notably, the Court has held that even if an appellate is ignorant of the abandonment provisions of 38 C.F.R. § 3.158(a), VA regulations are "binding on all who seek to come within their sphere," regardless of whether an appellant has actual knowledge of what is in the regulations.  See Jernigan v. Shinseki, 25 Vet. App. 220, 229-30 (2012).  

Hence, the Board has no recourse but to conclude that because of her failure to cooperate the Veteran has abandoned her claim.  As such, the Board finds that the appeal must be denied.


ORDER

Entitlement to a TDIU is denied.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


